          Case 2:18-cv-00866-GMB Document 33 Filed 12/05/19 Page 1 of 3                               FILED
                                                                                             2019 Dec-05 PM 04:42
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA
                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

MEGAN GOHN,                                      )
                                                 )
        Plaintiff,                               )       CIVIL ACTION FILE
                                                 )       NO.: 2:18-cv-00866-BMG
v.                                               )
                                                 )
EB, LLC d/b/a On Tap,                            )
                                                 )
        Defendant.                               )



         MOTION FOR ADMISSION PRO HAC VICE OF ANNALESE H. REESE

        NOW COMES, Marion F. Walker, counsel for Defendants Fultondale On Tap, Inc., On
Tap Summit, LLC, Elaine Beegle and Todd Beegle, and moves the Court to grant pro hac vice
status to Annalese Herndon Reese of Atlanta, Georgia and says further:
     1. Mrs. Reese is co-counsel for Defendants in this case and seeks admission to this Court pro
        hac vice.
     2. Mrs. Reese resides in Atlanta, Georgia. She is not a resident of the State of Alabama.
     3. Mrs. Reese is an attorney and a member of the law firm of Fisher & Phillips LLP, with
        offices at:
                               FISHER & PHILLIPS LLP
                               1075 Peachtree Street, NE
                               Suite 3500
                               Atlanta, Georgia 30309
                               Telephone: (404) 231-1400
                               Facsimile: (404) 240-4249
                               areese@fisherphillips.com

     4. Mrs. Reese is an active member in good standing and currently eligible to practice law in
        Georgia (Bar No. 201866). Mrs. Reese has been admitted to practice in the following
        courts: Supreme Court of Georgia (admitted in 2016), Georgia Court of Appeals (admitted
        in 2016), and the Northern District Court of Georgia (admitted in 2016),
        Case 2:18-cv-00866-GMB Document 33 Filed 12/05/19 Page 2 of 3

   5. Attached hereto is a copy of the Certificate of Good Standing from the United States
       District Court for the Northern District of Georgia, which is the District in which Ms. Reese
       practices law.
   6. Mrs. Reese certifies that she has read and understands the local rules applicable in this
       District, the Alabama State Bar Code of Professional Courtesy and the Lawyer’s Creed,
       and this Court’s CM/ECF requirements.
   7. This Motion is accompanied by payment of the prescribed admission fee, $75.00.
   8. With this Motion all prerequisites of admissions pro hac vice have been satisfied.


       WHEREFORE, PREMISES CONSIDERED, Marion F. Walker herewith moves the Court
to grant this Motion to admit Annalese Herndon Reese.


       DONE this 5th day of December, 2019.




                                             Respectfully submitted,

                                             /s/ Marion F. Walker
                                             Marion F. Walker
                                             ASB-0734-L73M
                                             FISHER & PHILLIPS LLP
                                             2323 2nd Avenue North
                                             Birmingham, Alabama 35203
                                             Phone: (205) 327-8354
                                             Fax: (205) 718-7607
                                             mfwalker@fisherphillips.com

                                             COUNSEL FOR DEFENDANT




                                                2
         Case 2:18-cv-00866-GMB Document 33 Filed 12/05/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 5th day of December, a copy of the foregoing
was served upon the following counsel for Plaintiff, via email:


               Jody Forester Jackson
               Jackson + Jackson
               2100 Southbridge Parkway
               Suite 650
               Birmingham, AL 35209
               jjackson@jackson-law.net

                                                    /s/ Marion F. Walker




                                                3
